DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 8 – 14 and 22 – 23 have been considered but they are moot in view of the different interpretation of the prior art.  Please see the ground(s) of rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 – 14 and 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al. (U.S. Patent No. 9,793,232) in view of Ho et al. (U.S. Patent Publication No. 2021/0242119).
Regarding claim 8, in Figure 1, Arvin discloses a method of forming a pre-soldered element, the method comprising: providing a substrate (130) comprising a first metal joining surface (104); depositing a mask material (140) on the substrate that covers the first metal joining surface; patterning the mask material to form an opening that exposes the first metal joining surface (mask layer 140 is patterned to form the opening that solder 150 is disposed in); and performing a plating process that forms a plated solder region (150, lead free solder 150) on a portion of the first metal joining surface that is exposed by the opening; wherein the plated solder region has a lower melting point than the first metal joining surface (contact pad 104 is made of copper, and typical lead free solders have a lower melting point than copper), and wherein the plated solder region forms one or more intermetallic phases with the first metal joining surface at a soldering temperature that is above the melting point of the plated solder region (it is inherent that at above the melting point of the solder 150, the solder forms an intermetallic phase, or an intermetallic joint, with contact pad 104 at the region where solder 150 and contact pad 104 are in contact; an intermetallic phase [also intermetallic compound] is a chemical compound consisting of two or more metals).  Arvin does not specifically disclose the solder 150 as being plated.  However, Ho teaches forming a lead free solder layer on a metal layer by plating (paragraph [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the solder layer 150 of Arvin to be plated on the contact pad 104 as taught by Ho in order to improve the electrical connection between the NiCu alloy structure 102/150 and the contact pad 104.
Regarding claim 9, Arvin discloses wherein a maximum thickness of the plated solder region is at most 50 µm (Figure 1).
Regarding claim 10, Arvin discloses wherein the maximum thickness of the plated solder region is between 5 µm and 30 µm (Figure 1).
Regarding claim 11, Arvin discloses wherein the plating process comprises electroless plating (Figure 1).
Regarding claim 12, Arvin discloses wherein the substrate comprises a dielectric layer and a metal layer attached to the dielectric layer, the metal layer comprising one or more bond pads, and wherein the first metal joining surface is from one of the one or more bond pads (Figure 1).
Regarding claim 13, Arvin discloses wherein the metal layer comprises a plurality of the bond pads, wherein depositing the mask material comprises covering the bond pads and filling gaps between the bond pads with the mask material, and wherein patterning the mask material comprises forming the opening to partially expose an upper surface area of a first one of the bond pads (Figure 1).
Regarding claim 14, Arvin discloses wherein the substrate is a leadframe or a metal clip, and wherein the first metal joining surface is a die attach surface of the leadframe or the metal clip (Figure 1).
Regarding claim 22, Arvin discloses wherein an intermetallic phase ratio of the plated soldered region is at least 50% (Figure 1).
Regarding claim 23, Arvin discloses wherein an intermetallic bridge ratio of the plated soldered region is at least 40% (Figure 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847